Title: From Thomas Jefferson to Samuel Smith, 15 October 1806
From: Jefferson, Thomas
To: Smith, Samuel


                        
                            Dear Sir
                            
                            Washington Oct. 15. 06.
                        
                        The selection of a successor to mr Purviance was made before the claims of other competitors were known. it
                            was made without enquiry, because none was necessary where the person was so well known.
                        I return you mr Lowry’s letter. nothing can be more inveterate than the discord at St. Louis. if it were
                            lawful to remove every officer that has been appointed, I believe it the only step which could cure the disease: but the
                            tenure of office not permitting this in every case, would still keep in one at least of the bitterest partisans. in that
                            place, as well as at New Orleans the feuds among our own adventurers who have emigrated thither have made a most
                            unfavorable impression on the natives as to the character of our government.
                        By the brig Lucy, which sailed from Baltimore about the 1st. or 2d of Nov. last, for Nantz, I sent a box to
                            mr Patterson our Consul there for a friend of mine at Paris, for which I inclose you Capt Peckham’s reciept. having
                            never heard a word from my friend or mr Patterson, I suspect the box has miscarried, & perhaps the vessel herself.
                            Could you have this matter enquired after for me? I imagine some of your young men could find at the Custom house who were
                            the owners of the vessel, & from the owners whether she arrived at her destination, or was plundered or lost? & this
                            without giving you personal trouble.
                        Our last letters from Natchitoches give us hopes that the Spaniards will confine themselves to Bayou Pierre
                            & not attempt to take possession of Adais or any other new post. if so we shall have time to await the result of our
                            negociation. Accept my friendly salutations & assurances of great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    